James R. Cooper, Judge. The appellant in this unemployment compensation case filed a claim for benefits which was denied by the Board of Review on a finding that he voluntarily left his last employment without good cause connected with the work. Subsequently, he filed a motion for remand with the Board in order to present additional evidence before the Appeal Tribunal. The Board denied his motion. From that decision, comes this appeal. For reversal, the appellant contends that the Board erred in denying his motion for remand to present additional evidence. We find no error, and we affirm.  The Board of Review issued its decision denying benefits on May 20, 1993. The appellant’s motion for remand was not filed until June 8, 1993. Despite several opportunities to do so, the appellant failed to raise the issue for which he now seeks a remand until nineteen days after the Board issued an adverse decision. This is so despite the fact that the appellant was informed at a hearing before the Board on May 11, 1993, that any request to take additional evidence would have to be made “right away.” Given that the appellant waited until 28 days had passed and an adverse decision had been issued before raising this issue, we cannot say that the Board erred in denying the motion for remand. Affirmed.